Title: From Benjamin Franklin to Deborah Franklin, 4 November 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Nov. 4. 1772
I have been much in the Country this Summer, at the Houses of different Friends, and am now returned in good Health, Thanks to God. We are removed to a more convenient House in the same Street, Mrs. Stevenson having accommodated her Son-in-Law with that we lived in. The Removing has been a troublesome Affair, but is now over. My Love to our Children and Grandson. Tell our good Neighbour Miss Haddock, that her Silk is done, and shall be sent by the first Ship directly to Philadelphia. I am ever, my Dear Debby, Your affectionate Husband
B Franklin
